Citation Nr: 1120402	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  97-11 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  What evaluation is warranted for residuals of a recurrent right shoulder dislocation from May 2, 1996 to April 12, 1999?

2.  What evaluation is warranted for residuals of a recurrent right shoulder dislocation from April 13, 1999 to January 22, 2004?


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to June 1975.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a December 1996 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, that granted service connection for residuals of a recurrent right shoulder dislocation and assigned a 20 percent evaluation, effective from May 2, 1996.  The Veteran, in pertinent part, appealed the rating assigned.

In April 1999, the Veteran testified during a hearing at the RO before a Veterans Law Judge who subsequently left the Board.  A transcript of that hearing is of record.

In August 1999, the Board granted a 30 percent rating for the shoulder disorder effective from May 2, 1996.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 1999 Order, the Court vacated and remanded for further development that portion of the Board's decision that denied a rating in excess of 30 percent in accordance with instructions contained in a December 1999 Joint Motion for Remand submitted by the appellant and VA's General Counsel.

In August 2000, the Board remanded the Veteran's case to the RO for further development.  Thereafter, in October 2002, the Board, pursuant to the provisions of 38 C.F.R. § 19.9(a)(2) (2002), ordered further development by the Board's evidence development unit.  In August 2003, the case was remanded to the RO.  In June 2004, the RO increased the evaluation for the Veteran's right shoulder disorder to 40 percent disabling effective from April 13, 1999.

In October 2004, the Board again remanded the case.  In August 2006, the evaluation for the right shoulder disorder was increased to 50 percent from January 23, 2004.

In a February 2007 decision, the Board denied the Veteran's claims.  He appealed, and in August 2008, the Court granted a Joint Motion for Remand vacating and remanding that part of the Board's decision that denied entitlement to an evaluation in excess of 30 percent for residuals of a recurrent right shoulder dislocation from May 2, 1996 to April 12, 1999; and an evaluation in excess of 40 percent for residuals of a recurrent right shoulder dislocation from April 13, 1999 to January 22, 2004.  The appeal as to the remaining issue, entitlement to an evaluation in excess of 50 percent from January 23, 2004, was dismissed.

In August 2009, the Board remanded the case for further development.  In June 2010, the Board denied entitlement to an evaluation is excess of 30 percent for residuals of a recurrent right shoulder dislocation from May 2, 1996 to April 12, 1999; and denied entitlement to an evaluation in excess of 40 percent for residuals of a recurrent right shoulder dislocation from April 13, 1999 to January 22, 2004.  
The Board also referred the issue of entitlement to a separate rating for a right shoulder scar to the Agency of Original Jurisdiction (AOJ).  There is no indication that this has been considered by the AOJ.  Hence, the matter is again referred for appropriate and immediate action.  

In January 2011, the parties filed another Joint Motion for Remand, which was subsequently granted.  In April 2011, the attorney submitted additional argument with a waiver of RO jurisdiction.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

REMAND

In the January 2011 Joint Motion for Remand, the parties agreed that the Board failed to provide a sufficient statement of reasons or bases for its decision as it did not discuss potentially favorable evidence.  It was noted that the Board relied on November and December 2009 VA medical opinions, which found no evidence of a fibrous union on x-rays produced in October 1998 and April 2001.  

Evidence of record, however, included a November 2005 VA examination wherein the examiner stated that an October 2005 x-ray revealed some evidence for a fibrous union of the humerus.  The parties noted that while the Board discussed the November 2005 examination in the "Factual Background" section of its decision, it did not address the conflict with the December 2009 opinion when it found that the "available competent evidence does not show fibrous union."  The parties agreed that on remand, the Board should specifically address the conflict between the November 2005 and December 2009 opinions.  

The parties also noted that on remand, the Board should adhere to the requirements set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995) and discuss how pain factors in its decision.  Additionally, the Board was to provide an adequate statement of reasons and bases for its conclusion that separate ratings were not warranted under Diagnostic Codes 5201 and 5202.  See 38 C.F.R. § 4.14 (2010).  

In April 2011, the attorney argued that the November and December 2009 VA opinions were insufficient for rating purposes because they were founded on an inaccurate factual premise or did not provide sufficient rationale for their findings.  The attorney requested that a new medical opinion be obtained to reconcile the apparent medical conflict.  The attorney also requested that an examiner provide an opinion addressing any additional loss of motion, in degrees, due to pain, and for an opinion as to whether the limitation of arm motion is the same manifestation of disability as recurrent dislocation.  Finally, the attorney argued that the Board should consider whether the Veteran was entitled to a separate disability rating due to shoulder muscle atrophy.  

On review, the Board notes that the appeal periods in question are from March 2, 1996 to April 12, 1999; and from April 13, 1999 to January 22, 2004.  A July 2008 joint motion granted by the United States Court of Appeals for Veterans Claims in August 2008, specifically stated that "the appellant's claim for an increased rating from January 23, 2004, is not subject to this appeal and that part of the Board's (February 2007) decision should not be disturbed." 

While the November 2005 examiner indicated that the October 2005 x-ray shows some evidence for a fibrous union, he did not discuss the October 1998 or April 2001 x-rays or indicate whether fibrous union was shown at those times.  Indeed, that was the purpose of the August 2009 remand - to consider x-rays relevant to the periods in question and whether they showed a fibrous union.  Clinical discoveries first made in October 2005, would not be relevant to what rating is warranted for the term prior to January 23, 2004.  

While the purpose of the August 2009 remand was arguably accomplished, the parties now agree that there is a conflict between the 2005 findings and the 2009 findings.  The Board acknowledges that this case has a lengthy history and that multiple VA examinations and medical opinions have already been obtained.  Notwithstanding, in an effort to comply with the joint motion and with consideration of the arguments presented, additional examination and opinion is warranted.  See 38 C.F.R. § 3.159(c)(4) (2010).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran must be afforded a VA orthopedic examination by a physician.  The examination must be conducted by a different examiner than the one who conducted the November 2009 examination and provided the December 2009 addendum.  The claims folder and a copy of this REMAND are to be made available for the examiner to review.  In accordance with the latest AMIE worksheets for rating shoulder disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  The examiner is specifically to address the following:

(a) Please comment on the apparent discrepancy between the October 2005 x-ray, which showed some evidence for a fibrous union, and the November 2009 x-ray, which showed no evidence of fibrous union.  The examiner is requested to define the medical term "fibrous union" and indicate whether such a finding is typically seen on plain film x-rays.  

(b) Please review the October 1998 and April 2001 x-ray reports and indicate whether any evidence of fibrous union is shown.  In making this determination, please consider the findings and opinions set forth in the November 2005 examination, the November 2009 examination, and the December 2009 addendum.  

(c) In accordance with the joints examination worksheet, remeasure the range of motion of the shoulder joint after repetitive motion and state whether there is any additional loss of motion due to pain, fatigue, weakness, lack of endurance or incoordination.  Any additional loss of motion should be recorded in degrees.  

(d) Please describe the manifestations of disability typically resulting from impairment of the humerus and specifically indicate whether recurrent dislocation of the scapulohumeral joint with guarding of movement or fibrous union includes limitation of arm motion.  

A complete rationale for any opinions expressed must be provided.  If the examiner is unable to respond to any of the questions posed herein, he/she should provide an explanation as to why such cannot be answered.  The examiner is to append a copy of their Curriculum Vitae to the examination report.  

2.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  

4.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issues of what evaluation is warranted for residuals of a recurrent right shoulder dislocation from May 2, 1996 to April 12, 1999; and what evaluation is warranted for residuals of a recurrent right shoulder dislocation from April 13, 1999 to January 22, 2004?  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

5.  The RO should adjudicate the Veteran's entitlement to a separate rating for right shoulder muscle atrophy.  The Veteran is hereby informed that the Board will not exercise jurisdiction over that claim in the absence of a timely notice of disagreement, and a timely perfected appeal.  38 U.S.C.A. § 7105 (West 2002).  

Again, as noted in the January 2008 joint motion, the question what rating is warranted for residuals of a recurrent right shoulder dislocation from January 23, 2004 was decided by the Board in February 2007, and that decision is final.  38 U.S.C.A. § 7104 (West 2002).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


